PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On April 7,1980, The Florida Bar filed its petition alleging:
a) The accused was convicted of a felony in September of 1974 and was by the operation of Rule 11.07(2)(a) of the Integration Rule of The Florida Bar, suspended from the practice of law indefinitely.
*1288b) As a result of the suspension there was media coverage which included at least three (3) consecutive articles in the local newspapers as well as The Florida Bar media coverage.
c) As a result of the conviction, from which the respondent was ultimately found not guilty, [see Spiegel v. State, 349 So.2d 187 (Fla. 3d DCA 1977)] the respondent stood suspended for more than three (3) years.
d) On Januray [sic] 9, 1979, the respondent filed a Notice of Reversal of Felony Conviction, pursuant to Rule 11.07(2)(a) of the Integration Rule of The Florida Bar, and subsequently the Florida Supreme Court entered an Order Nunc Pro Tunc reinstating the Petitioner as a member of The Florida Bar in good standing as of January 9, 1979.
e) On July 24, 1979, a grievance committee found probable cause for further disciplinary proceedings as to possible violations of the Disciplinary Rule of The Florida Bar by respondent. However, based on the three-year suspension already served, the grievance committee agreed to accept a Conditional Guilty Plea in exchange for a Public Reprimand to be published in the Southern Reporter.
f) The Board of Governors, at its meeting of March 13-15,1979, voted to accept respondent’s Conditional Guilty Plea in exchange for a Public Reprimand to be published in the Southern Reporter and the three-year suspension already served.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Frederick B. Spiegel, is hereby disciplined by suspension from The Florida Bar for a period of three years, already served, and reinstated as a practicing lawyer. Further, in accordance with the Conditional Guilty Plea, he is to be disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $50 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and OVERTON, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.